  Case 19-40142                 Doc 16      Filed 07/11/19 Entered 07/11/19 11:20:21        Desc Main
                                               Document Page 1 of 1
      FILED & JUDGMENT ENTERED
                Steven T. Salata




            July 11 2019


        Clerk, U.S. Bankruptcy Court
       Western District of North Carolina
                                                                             _____________________________
                                                                                      J. Craig Whitley
                                                                               United States Bankruptcy Judge




                            UNITED STATES BANKRUPTCY COURT
                      FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                     SHELBY DIVISION

IN RE:                                    )
                                          )
      Jeffrey Victor Morse                )                        Case No. 19-40142
                                          )                        Chapter 7
      Debtor.                             )
__________________________________________)

                        ORDER GRANTING TRUSTEE’S EX PARTE MOTION FOR
                                APPROVAL OF SPECIAL COUNSEL

        UPON CONSIDERATION of Trustee’s Ex Parte Motion for Approval of Special Counsel,
and after a review of the pleadings filed, for good cause shown:

        IT IS ORDERED, ADJUDGED AND DECREED that Robert T. Copeland and the firm of
Copeland Law Firm, P.C. are hereby appointed as Special Counsel for Barbara B. Stalzer, Chapter 7
Trustee to assist it in pursuing an action pending in the Circuit Court in Bristol Virginia. Special Counsel
will be paid an amount equal to one-third of the total amount recovered or the attorney’s fees that are
awarded by the Virginia court.


This Order has been signed electronically. The                          United States Bankruptcy Court
Judge’s signature and court’s seal appear at the
top of the Order.




R&S 2258731_1
